Citation Nr: 1736957	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-14 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a higher initial disability rating for service-connected posttraumatic stress disorder (PTSD), currently with a 30 percent disability rating prior to December 23, 2014 and a 50 percent disability rating thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse (C.S.)


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted the Veteran's claim for entitlement to service connection for PTSD and assigned a 30 percent disability rating effective May 14, 2010.  Jurisdiction subsequently transferred to the RO in Salt Lake City, Utah.

In an April 2015 rating decision, the RO increased the evaluation for the Veteran's service-connected PTSD from 30 percent to 50 percent effective from December 23, 2014.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status for both the period before and after December 23, 2014.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In January 2017, the Veteran presented testimony at a Board hearing held via videoconferencing equipment before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed prior to adjudication of this appeal.

At the January 2017 Board hearing, the Veteran testified that he attended group counseling session at the Mesa Vet Center, the Provo Vet center, and received psychiatric treatment at the Carl Hayden VA Medical Center up until he and his wife moved in August 2015, at which point he began receiving VA treatment through the Salt Lake City VA Health Care System.  The most recent VA treatment record in the claims file dates from April 2013 and the only Vet Center records date from April 2010.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the RO must take all necessary action to obtain all of the Veteran's outstanding psychiatric and counseling/therapy records from the VA Health Care Systems in Phoenix, Arizona and Salt Lake City, Utah, and from the Mesa Vet Center.  

Additionally, the Veteran recently signed a VA 21-22 appointing Disabled American Veterans as his representative.  On remand, the VSO should be contacted and explicitly afforded the opportunity to submit evidence and argument on behalf of the Veteran.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records from the Phoenix HCS and Salt Lake City HCS, including those from April 2013 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  After obtaining any necessary authorization from the Veteran, contact the Mesa Vet Center in Arizona and the Provo Vet Center, and request that they provide VA with any and all of the Veteran's group counseling and individual mental health records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  Contact the Veteran's current representative and give them the opportunity to submit evidence and argument on behalf of the Veteran in connection with this appeal.

4.  After completing the above, conduct any further development deemed necessary in light of the expanded record (to potentially include the provision of an additional VA examination to assess the current severity and manifestations of the Veteran's service-connected PTSD) then readjudicate the Veteran's claim of entitlement to a higher initial disability rating for service-connected PTSD.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




